  Case 1:20-cv-00976-PLM-PJG ECF No. 7, PageID.80 Filed 11/13/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

LEROY WONS,

                        Petitioner,                  Case No. 1:20-cv-976

v.                                                   Honorable Paul L. Maloney

MINDY BRAMAN,

                        Respondent.
____________________________/

                                          JUDGMENT

                In accordance with the opinion entered October 21, 2020 (ECF No. 3), and the order

entered this day:

                IT IS ORDERED that the petition for writ of habeas corpus is DISMISSED

WITH PREJUDICE under Rule 4 of the Rules Governing § 2254 Cases because it is barred by

the statute of limitations



Dated:   November 13, 2020                          /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
